—Appeal from order, Supreme Court, New York County, entered December 21, 1977, denying appellants’ motion for a joint reference, unanimously dismissed as moot with one bill of costs and disbursements to respondents Miller and Berger-Miller, Inc. In one of the proceedings, the reference concerned the first cause of action which was subsequently satisfied. Since there remain for reference only the issues in the other proceeding, there is nothing capable of joinder with them for the purpose of the reference. Hence, this appeal is moot. Were we not dismissing the appeal for that reason, we would affirm. Concur—Kupferman, J. P., Birns, Sandler, Markewich and Silverman, JJ.